DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Examiner has amended claim 20 as follows:

20. (Currently Amended) The shift register unit according to claim 4, wherein the second reset control circuit comprises a fourth transistor and a fifth transistor; 
a gate of the fourth transistor is connected with the input terminal, one of a source and a drain of the fourth transistor is connected with the second node, a remaining one of the source and the drain of the fourth transistor is connected with an [[the]] invalid-level voltage line; 
a gate of the fifth transistor is connected with the input terminal, one of a source and a drain of the fifth transistor is connected with the third node, a remaining one of the source and the drain of the fifth transistor is connected with the invalid-level voltage line.

Reasons for Allowance
Claims 1-20 are allowed.
Claim 1 is allowed for the reason indicated in previous Office action.
Claims 2-15 and 17-19 are allowed because they depend on claim 1.
Claim 16 is allowed because the latest amendment of claim 16 includes the same allowable subject matter as included in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693